Filed 12/14/22 P. v. Singleton CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E077389

 v.                                                                      (Super.Ct.No. FSB20937)

 STEVEN P. SINGLETON,                                                    OPINION

          Defendant and Appellant.




         APPEAL from the Superior Court of San Bernardino County. Harold T. Wilson,

Jr., Judge. Affirmed.

         Richard Schwartzberg, under appointment by the Court of Appeal, for Defendant

and Appellant.

         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Arlene A. Sevidal and Robin

Urbanski, Deputy Attorneys General, for Plaintiff and Respondent.




                                                             1
       Defendant and appellant Steven P. Singleton appeals the San Bernardino County

Superior Court’s denial of his Penal Code section 1170.18 petition in which he sought to

reduce his felony conviction for auto theft to a misdemeanor.1 We affirm.

                                      BACKGROUND

       In 2000, a jury found defendant guilty of three felonies: residential burglary

(§ 459, count 1), grand theft of a firearm (§ 487, subd. (d), count 3), and unlawfully

taking or driving a vehicle (Veh. Code, § 10851, subd. (a), count 4). It also found him

guilty of a misdemeanor count of hit-and-run driving. (Veh. Code, § 20002, subd. (a),

count 5.) The trial court imposed a 93-year prison term.

       Defendant appealed to this court. (People v. Singleton (Feb. 25, 2002, E028952)

[nonpub. opn.].) We affirmed the convictions but remanded the matter for resentencing

because the trial court had improperly imposed prior serious felony conviction

enhancements. (Ibid.) An abstract of judgment filed in May 2002 shows the three felony

convictions and reflects that on remand the trial court reduced the prison term to 88 years

to life consecutive to a determinate term of 13 years.

       In August 2017, the court heard a petition filed by defendant pursuant to section

1170.18, that resulted in resentencing only as to count 3 (grand theft of a firearm).

       In January 2018, the court appointed counsel to represent defendant with respect

to a new section 1170.18 petition he filed in propria persona seeking to reduce the count




       1   All further statutory references are to the Penal Code unless otherwise indicated.
                                              2
4 Vehicle Code violation to a misdemeanor. Counsel requested a continuance to look

into the matter. Three months later, she withdrew the petition on defendant’s behalf.

       In February 2020, defendant filed another section 1170.18 petition requesting the

court to designate the felony residential burglary and Vehicle Code violation convictions

as misdemeanors. The People responded that the burglary charge is not eligible for

reduction but did not address the felony Vehicle Code violation. The court appointed

counsel for defendant and set the petition for hearing. Counsel waived defendant’s

presence.

       The petition was heard in June 2021. No mention of the auto theft conviction was

made by either of the parties or the court. Defendant’s counsel submitted without

argument, and the court denied the petition. Defendant appealed.

                                       DISCUSSION

       Defendant argues the trial court abused its discretion when it denied his section

1170.18 petition without an evidentiary hearing to establish his eligibility for relief for

resentencing as to the count 4 auto theft conviction. The People contend the court

correctly denied the petition because it did not include any information or evidence

necessary to establish the stolen vehicle’s value did not exceed $950.

       We agree with the People. It is well settled that defendants convicted of a felony

violation of subdivision (a) of Vehicle Code section 10851 who seek reduction of that

conviction to a misdemeanor pursuant to section 1170.18 must establish their eligibility

for relief. (People v. Page (2017) 3 Cal.5th 1175, 1188-1189 (Page).) That is, they must


                                              3
make a prima facie showing in their petition that (i) the vehicle was worth $950 or less,

and (ii) they were convicted for the theft of the vehicle (as distinguished from posttheft

driving or taking the vehicle without the intent to permanently deprive the owner of

possession). (Ibid.) If the defendant’s section 1170.18 petition does not set forth a

factual basis establishing those two required elements, the trial court may summarily

deny relief. (Page, at p. 1188, citing People v. Perkins (2016) 244 Cal.App.4th 129, 136-

137 (Perkins).) Here, defendant’s petition set forth only the Vehicle Code statute under

which he was convicted, with no information about the theft or the value of the vehicle.

       Defendant argues the trial court was obligated to conduct an evidentiary hearing

on the petition to resolve the facts because the People’s response to his petition did not

address his request for resentencing as to the Vehicle Code violation. The authority

defendant cites, People v. Romanowski (2017) 2 Cal.5th 903 (Romanowski) and People v.

Simms (2018) 23 Cal.App.5th 987 (Simms), do not support his claim.

       In Romanowski, our Supreme Court addressed the issues whether theft of access

card account information is a crime eligible for reduced punishment and, if so, the

manner in which the value of that information could be established for purposes of a

section 1170.18 petition. (Romanowski, supra, 2 Cal.5th at pp. 905-906.) It explained

uncontested information contained in the petition and record of conviction may in some

cases establish a factual basis to support defendant’s eligibility for relief. (Id. at p. 916.)

In those cases, the court may resentence defendant unless, in its discretion, the court

determines that doing so would pose an unreasonable risk of danger to public safety.


                                               4
(Ibid.) On the other hand, when the uncontested petition and record of conviction do not

establish eligibility for relief, an evidentiary hearing may be required if, after considering

the verified petition, the return, any denial, any sworn statements, and matters of which

judicial notice may be taken, the court finds (i) there is a reasonable likelihood the

defendant may be entitled to relief, and (ii) the entitlement to relief depends on the

resolution of an issue of fact. (Ibid.)

       In Simms, the court held defendant’s rights were violated when an evidentiary

hearing was conducted in defendant’s absence and he had not waived his presence.

(Simms, supra, 23 Cal.App.5th at p. 998.) In the course of providing a procedural setting

for the reader, Simms reviewed the circumstances in which an evidentiary hearing is

required set forth in Romanowski. (Id. at pp. 993-994.)

       Romanowski and Simms are inapposite here because defendant’s petition did not

state any facts to support his claims for relief. As explained, ante, if a section 1170.18

petition does not set forth facts showing eligibility for reduction of a felony violation of

Vehicle Code section 10851, the court may summarily deny relief. (Page, supra, 3

Cal.5th at p. 1188; Perkins, supra, 244 Cal.App.4th at pp. 136-137.)

       Here, the defendant failed to make any showing that his Vehicle Code conviction

was eligible for relief pursuant to section 1170.18. Accordingly, the trial court did not err

when dismissing defendant’s petition.




                                              5
                                  DISPOSITION

     The order denying defendant’s resentencing petition is affirmed.

     NOT TO BE PUBLISHED IN OFFICIAL REPORTS
                                                            RAMIREZ
                                                                        P. J.


We concur:

MILLER
                        J.

MENETREZ
                        J.




                                          6